DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 1-20 are amended.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a switching unit configured to provide  the data signal to a corresponding data line of the first, second, and third data lines based on a voltage of 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Fig 1; discloses the structure of switching unit and voltage discharger indicated as 143A and voltage discharger 145A.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-10, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub 2019/0305071) in view of Eom et al (US Pub 2014/0198135).

With respect to claim 1, Yamamoto discloses a display apparatus comprising (see par 0002; discloses the disclosure also relates to a display device including the active matrix substrate): first, second and third demultiplexer circuits configured to respectively provide a data signal, supplied from a data driver, to first, second and third data lines, (see fig. 1; demultiplexer circuit 10; see fig. 2; discloses demultiplexer circuit 10 comprises plurality of boost circuits 20; par 0095; discloses the DEMUX circuit 10 includes a plurality of unit circuits 11 supported by the substrate 1. The plurality of unit circuits 11 each distribute a display signal from one of the signal output lines VL to an n number of the source bus lines SL, where n is an integer of 2 or greater.) wherein each of the first, second and third demultiplexer circuits comprises: a switching unit configured to provide the data signal to a corresponding data line of the first, second and third data lines based on a voltage of a corresponding control line of first, second and third control lines (see fig. 3; discloses switching circuit 12A; par 0096; discloses unit circuits 11 each include an n number (two in here) of branch wiring lines BL, and an n number (two in here) of switching TFTs 12. Par 0097-0099); a voltage controller configured to control the voltage of the corresponding control line in response to a corresponding time division control signal of first, second and third time division control signals and a corresponding auxiliary signal of first, second and third auxiliary signals, wherein the first, second and third auxiliary see fig. 3; set up unit 21, boost unit 23; see par 0106; discloses The set up unit 21 is to be driven by a first drive signal (set signal) S to be supplied from the first drive signal line DL1 to perform an operation of pre-charging the node N1 (hereinafter referred to as a "set operation"). The boost unit 23 is to be driven by a third drive signal (boost signal) B to be supplied from the third drive signal line DL3 to perform an operation of increasing a potential of the node N1 being pre-charged by the set up unit 21 (hereinafter referred to as a "boost operation"). See fig. 4; discloses signal DL1A and DL3A partially overlap with each other); and a voltage discharger configured to discharge the voltage of the corresponding control line to a level of the corresponding time division control signal (see par 0127; discloses VDL1 corresponding to low level potential of signal S and R is a negative low level voltage; see fig. 8B; discloses  the low level voltage at node N1 correspond to the low level voltage of signal S) in response to at least two among the first to third time division control signals and the first to third auxiliary signal, except for the corresponding time division control signal and the corresponding auxiliary signal (see fig. 20; reset unit 22 and clear circuit 30; interpreted to be voltage discharge circuit; par 0106; discloses The reset unit 22 is to be driven by a second drive signal (reset signal) R to be supplied from the second drive signal line DL2 to perform an operation of resetting the potential of the node N1 (hereinafter referred to as a "reset operation"). See par 0198; discloses When one of the boost circuits 20 is initialized at the final stage of a drive period, electric charge (accumulated through driving) at each node can be canceled, preventing the corresponding TFT from being deteriorated due to the electric charge kept remained while an operation is stopped; see fig. 20; the clear circuit receives clear signal interpreted to be one of auxiliary signals;);
Yamamoto doesn’t expressly disclose wherein an order, in which the switching units of the first to third demultiplexer circuits are turned on, is oppositely changed at every one horizontal period of a scan signal;
In the same field of endeavor, Eom discloses a display device where the an order, in which the switching units of the first to third demultiplexer circuits are turned on, is oppositely changed at every one horizontal period of a scan signal (see par 0014; discloses the demultiplexer controller may be configured to supply the control signals in a first order during an i (i indicates an integer) frame period, and may be configured to supply the control signals in a second order, which is reversed from the first order, during an i+1 frame period. Par 0015; discloses the demultiplexer controller may be configured to change a supplying order of the control signals for each horizontal period);
Therefore it would have been obvious to one having ordinary skill in the art to modify the invention disclosed by Yamamoto to configure the demultiplexer to change a supplying order of the control signals for each horizontal period as disclosed by Eom in order to achieve a display device capable of displaying more uniform image.

With respect to claim 2, Yamamoto as modified by Eom further discloses wherein the voltage discharger of the second demultiplexer circuit comprises: a second-second transistor configured to turned on based on the third time division control signal (Yamamoto; see fig. 12; discloses each reset unit comprises transistor 25 and transistor 28 controlled by signal DL2; par 0089; discloses The DEMUX circuit 10 functions as an SSD circuit configured to drive the source bus lines SL in a time division manner).

With respect to claim, 3, Yamamoto as modified by Eom further discloses wherein: the voltage discharger of the first demultiplexer circuit comprises a first- second transistor configured to turned on based on the second time division control signal to discharge the first control line, and the voltage discharger of the third demultiplexer circuit comprises a third- second transistor configured to turned on based on the second time division control signal to discharge the third control line (Yamamoto; see fig. 12; discloses each reset unit comprises transistor 25 and transistor 28 controlled by signal DL2; par 0089; discloses The DEMUX circuit 10 functions as an SSD circuit configured to drive the source bus lines SL in a time division manner).

With respect to claim 4, Yamamoto as modified by Eom further discloses wherein: the voltage discharger of the first demultiplexer circuit comprises a first-first discharging transistor configured to turned on based on the third time division control signal to additionally discharge the first control line, and the voltage discharger of the third demultiplexer circuit comprises a third- first discharging transistor configured to Yamamoto; see fig. 12; discloses each reset unit comprises transistor 25 and transistor 28 controlled by signal DL2; par 0089; discloses The DEMUX circuit 10 functions as an SSD circuit configured to drive the source bus lines SL in a time division manner).

With respect to claim 5, Yamamoto as modified by Eom further discloses wherein the voltage discharger of the second demultiplexer circuit comprises: a second-second transistor configured to turned on based on the third auxiliary signal to discharge the second control line; and a second-first discharging transistor configured to turned on based on the first auxiliary signal to additionally discharge the second control line (Yamamoto; see fig. 20; discloses an embodiment where boost circuit 20 comprises a transistor 25 controlled by  line DL2 and a further comprises a clear circuit with transistor 31 controlled by a clear signal; see par 0195-00198).

With respect to claim 6, Yamamoto as modified by Eom further discloses wherein: the voltage discharger of the first demultiplexer circuit comprises a first-second transistor configured to turned on based on the second auxiliary signal to discharge the first control line, ( Yamamoto; see fig. 20; discloses each reset unit 20 comprises transistor 25 controlled by line DL2); and the voltage discharger of the third demultiplexer circuit comprises a third- second transistor configured to turned on based on the second auxiliary signal to discharge the third control line (Yamamoto; see fig. 20; discloses each reset unit 20 comprises transistor 25 controlled by line DL2).

With respect to claim 7, Yamamoto as modified by Eom further discloses wherein: the voltage discharger of the first demultiplexer circuit comprises a first-first discharging transistor configured to turned on based on the third auxiliary signal to additionally discharge the first control line, and the voltage discharger of the third demultiplexer circuit comprises a third- first discharging transistor configured to turned on based on the first auxiliary signal to additionally discharge the third control line (see fig. 12; disclose the boost circuit further comprises a clear unit comprising transistor 31conctrolled by the clear signal ; see oar 0195-0198).

With respect to claim 8, Yamamoto as modified by Eom further discloses wherein the voltage discharger of the second demultiplexer circuit comprises: a second-second transistor configured to turned on based on the third time division control signal to discharge the second control line and a second-first discharging transistor configured to turned on based on the first auxiliary signal to additionally discharge the second control line (Yamamoto; see fig. 20; discloses an embodiment where boost circuit 20 comprises a transistor 25 controlled by  line DL2 and a further comprises a clear circuit with transistor 31 controlled by a clear signal; see par 0195-00198).

With respect to claim 9, Yamamoto as modified by Eom further discloses wherein: the voltage discharger of the first demultiplexer circuit comprises a first- second transistor configured to turned on based on the second time division control signal to discharge the first control line, (Yamamoto; see fig. 20; discloses each reset unit 20 comprises transistor 25 controlled by line DL2) and the voltage discharger of the third demultiplexer circuit comprises a third- second transistor configured to turned on based on the second auxiliary signal to discharge the third control line (Yamamoto; see fig. 20; discloses each reset unit 20 comprises transistor 25 controlled by line DL2).

With respect to claim 10, Yamamoto as modified by Eom further discloses wherein: the voltage discharger of the first demultiplexer circuit further comprises a first-first discharging transistor configured to turned on based on the third auxiliary signal to additionally discharge the first control line, (see fig. 12; disclose the boost circuit further comprises a clear unit comprising transistor 31conctrolled by the clear signal ; see oar 0195-0198) and the voltage discharger of the third demultiplexer circuit comprises a third- first discharging transistor configured to turned on based on the first time division control signal to additionally discharge the third control line (see fig. 12; disclose the boost circuit further comprises a clear unit comprising transistor 31conctrolled by the clear signal ; see oar 0195-0198).

With respect to claim 14, Yamamoto as modified by Eom further discloses wherein the voltage controller of each of the first, second and third demultiplexer circuits comprises a first transistor configured to turned on based on a second level of the corresponding time division control signal to provide the second level of the corresponding time division control signal to the corresponding control line (Yamamoto; fig. 5; discloses each set up unit 21 comprises a transistor 24 controlled by line DL1; discloses The DEMUX circuit 10 functions as an SSD circuit configured to drive the source bus lines SL in a time division manner; see par 0108; discloses  First, at a time t1, the potential of the first drive signal line DL1A reaches a high level, whereas the potential of the second drive signal line DL2A reaches a low level. A first drive signal enters as the set signal S into the set up unit 21 of the boost circuit 20A. ).

With respect to claim 15, Yamamoto as modified by Eom further discloses wherein the voltage controller of each of the first, second and third demultiplexer circuits further comprises a capacitor configure to bootstrap the voltage of the corresponding control line based on a second level of the corresponding auxiliary signal of the first, second and third auxiliary signals which partially overlaps  the second level of the corresponding one of the first, second and third time division control signals (Yamamoto; fig. 5; discloses each boost circuit 20 comprises a capacitor 25; see fig. 4; discloses the signal DL3A partially overlaps the signal DL1A).

With respect to claim 16, Yamamoto as modified by Eom further discloses wherein: the switching units of the first, second, and third demultiplexer circuits are configured to be sequentially turned on during a first horizontal period of the scan signal, and the switching unit of the third demultiplexer circuit is further configured to maintain a turn-on state up to a fore period of a second horizontal period of the scan signal (Eom; see par 0014-0015; discloses the demultiplexer controller may be configured to supply the control signals in a first order during an i (i indicates an integer) frame period, and may be configured to supply the control signals in a second order, which is reversed from the first order, during an i+1 frame period; The demultiplexer controller may be configured to change a supplying order of the control signals for each horizontal period. See par 0048-0051; see fig. 3A-3B). 

With respect to claim 17, Yamamoto as modified by Eom further discloses wherein the switching units of the second demultiplexer circuit and the first demultiplexer circuit are configured to be turned on sequentially after the switching unit of the third demultiplexer circuit (Eom; par 0015; discloses The demultiplexer controller may be configured to change a supplying order of the control signals for each horizontal period. See par 0048-0051; see fig. 3A-3B).

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Pub 2019/0305071).

With respect to claim 18 , Yamamoto discloses a display apparatus comprising (see par 0002; discloses the disclosure also relates to a display device including the active matrix substrate): first, second and third demultiplexer circuits respectively providing a data signal, supplied from a data driver, to first, second and third data lines, (see fig. 1; demultiplexer circuit 10; see fig. 2; discloses demultiplexer circuit 10 comprises plurality of boost circuits 20; par 0095; discloses the DEMUX circuit 10 includes a plurality of unit circuits 11 supported by the substrate 1. The plurality of unit circuits 11 each distribute a display signal from one of the signal output lines VL to an n number of the source bus lines SL, where n is an integer of 2 or greater.) wherein each of the first, second and third demultiplexer circuits comprises: a switching unit providing the data signal to a corresponding data line of the first, second and third data lines on the basis of a voltage of a corresponding control line of first, second and third control lines (see fig. 3; discloses switching circuit 12A; par 0096; discloses unit circuits 11 each include an n number (two in here) of branch wiring lines BL, and an n number (two in here) of switching TFTs 12. Par 0097-0099), a voltage controller controlling the voltage of each of the first, second, and third control lines in response to a corresponding time division control signal of first, second and third time division control signals and a corresponding auxiliary signal of first, second and third auxiliary signals, wherein the first, second and third auxiliary signals partially overlapping the first, second and third time division control signals respectively (see fig. 3; set up unit 21, boost unit 23; see par 0106; discloses The set up unit 21 is to be driven by a first drive signal (set signal) S to be supplied from the first drive signal line DL1 to perform an operation of pre-charging the node N1 (hereinafter referred to as a "set operation"). The boost unit 23 is to be driven by a third drive signal (boost signal) B to be supplied from the third drive signal line DL3 to perform an operation of increasing a potential of the node N1 being pre-charged by the set up unit 21 (hereinafter referred to as a "boost operation"). See fig. 4; discloses signal DL1A and DL3A partially overlap with each other); and a voltage discharger discharging the voltage of a corresponding control line of the first, second and third control lines to a level of the corresponding time division control signal (see fig. 3; reset unit 22; par 0106; discloses the reset unit 22 is to be driven by a second drive signal (reset signal) R to be supplied from the second drive signal line DL2 to perform an operation of resetting the potential of the node N1 (hereinafter referred to as a "reset operation"); see par 0127; discloses VDL1 corresponding to low level potential of signal S and R is a negative low level voltage; see fig. 8B; discloses  the low level voltage at node N1 correspond to the low level voltage of signal S ); 
Yamamoto discloses in one embodiment wherein the voltage discharger of the second demultiplexer circuit comprises: a second-second transistor turned on based on the third time division control signal or the third auxiliary signal to discharge the second control line to a level of the second time division control signal supplied to the voltage controller of the second demultiplexer circuit; and a second discharging transistor turned on based on the first time division control signal or the first auxiliary signal to additionally discharge the second control line to the first level of the second time division control signal (see fig. 12; discloses the reset unit comprises transistor 25 and 28; par 0149; discloses In the DEMUX circuit 10 illustrated in FIG. 5, the reset unit 22 of each of the boost circuits 20 includes the resetting TFT 25 only. On the other hand, in the DEMUX circuit 10A according to the embodiment, as illustrated in FIG. 12, a reset unit 22 includes two resetting TFTs 25 and 28 configured to pull down a potential of the node N1. see par 0127; discloses VDL1 corresponding to low level potential of signal S and R is a negative low level voltage; see fig. 8B; discloses  the low level voltage at node N1 correspond to the low level voltage of signal S; See par 0150-0151).


With respect to claim 19, Yamamoto discloses wherein: the voltage discharger of the first demultiplexer circuit comprises a first- second transistor configured to turned on based on the second time division control signal or the second auxiliary signal to discharge the first control line to a first level of the first time division control signal supplied to the voltage controller of the first demultiplexer circuit, and the voltage discharger of the third demultiplexer circuit comprises a third- second transistor configured to turned on based on the second time division control signal or the second auxiliary signal to discharge the third control line to a first level of the third time division control signal supplied to the voltage controller of the first demultiplexer circuit (Yamamoto; see fig. 12; discloses each reset unit comprises transistor 25 and transistor 28 controlled by signal DL2; par 0089; discloses The DEMUX circuit 10 functions as an SSD circuit configured to drive the source bus lines SL in a time division manner; see par 0127; discloses VDL1 corresponding to low level potential of signal S and R is a negative low level voltage; see fig. 8B; discloses  the low level voltage at node N1 correspond to the low level voltage of signal S;).

With respect to claim 20, Yamamoto discloses wherein: the voltage discharger of the first demultiplexer circuit comprises a first discharging transistor configured to be (see fig. 12; discloses each reset unit comprises first and second reset transistors 25, 28; par 0089; discloses The DEMUX circuit 10 functions as an SSD circuit configured to drive the source bus lines SL in a time division manner; see par 0127; discloses VDL1 corresponding to low level potential of signal S and R is a negative low level voltage; see fig. 8B; discloses  the low level voltage at node N1 correspond to the low level voltage of signal S;).
Allowable Subject Matter
Claims 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Yamamoto alone or in combination with other prior art of record don’t expressly disclose the limitation of claim 11.
Claims 12-13 are objected to for being dependent on claim 11.
Response to Arguments
Applicant's arguments filed with respect to claim 1-20 have been fully considered but they are not persuasive and do not put the application in condition for allowance.
With respect to claim 1 and 18, applicant’s representative argued that the cited reference Yamamoto fails to disclose voltage controller configured to discharge the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303.  The examiner can normally be reached on Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







                                                                                                                                                                                                             /SUJIT SHAH/      Examiner, Art Unit 2624                                                                                                                                                                                                                                                                                                                                                           
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624